Concur — Eager, Steuer and MeGivern, JJ.; Stevens, J. P., and McNally, J., dissent and vote to reverse in the following memorandum by McNally, J.: I dissent, and would hold the designation of Sharon Doyle Spring as a substitute candidate for female district leader to be invalid. The prior declination of Sharon Doyle Spring before the invalidation of her petition in respect of the same party position disqualifies her from being substituted. “ ‘ The Election Law plainly contemplates that the candidate designated to fill a vacancy shall be a person other than the person originally named.’ ” (Matter of Garfinkel v. Power, 208 Misc. 719, 720, affd. 286 App. Div. 957, affd. 309 N. Y. 779; Matter of Nestler v. Cohen, 242 App. Div. 726.)